          Case 1:09-cr-00367-JGK Document 98
                                          97 Filed 01/22/21
                                                   01/21/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 21, 2021

                                       Application granted. SO ORDERED.
BY ECF
                                       New York, New York                      /s/ John G. Koeltl
The Honorable John G. Koeltl           January 22, 2021                        John G. Koeltl, U.S.D.J.
United States District Judge
Southern District of New York
500 Pearl Street, Room 1030
New York, New York 10007

   Re:     United States v. Mark Bloom
           S1 09 Cr. 367 (JGK)

Dear Judge Koeltl:

            The Government writes regarding victim recovery in the above-captioned case. On or
about March 13, 2018, following the entry of several final orders of forfeiture (D.E. 39, 42, and
86) and the entry of a Restitution Order for $30,563,790.07 (D.E. 63), the Money Laundering and
Asset Recovery Section of the Department of Justice (“MLARS”) granted restoration and
$1,804,140.15 in forfeited funds was transferred to the S.D.N.Y Clerk’s Office for disbursement
to the victims identified in the Restitution Order.

            Following the transfer, the Government learned of four additional victims (the
“Additional Victims”), who have since submitted petitions for remission to MLARS. As the Court
may be aware, remission is a process by which forfeited funds may be used to compensate victims
for losses directly caused either by the criminal offense, or by a closely related crime. See 28
C.F.R. § 9.8. Victims seeking remission submit petitions directly to the Attorney General, via
MLARS, which exercises discretion in determining whether to grant the petitions. See id. Here,
the Additional Victims’ remission petitions claim they are entitled to recovery for the same
conduct underlying Mark Bloom’s criminal conviction in the above-captioned case.

           Based on a total loss amount that takes into account the pecuniary losses suffered by
the Additional Victims, MLARS has determined that their prorated share of the forfeited funds
should be $229,648.82. Accordingly, MLARS has preliminarily granted the Additional Victims’
remission petitions and will issue final approval to remit $229,648.82, to be distributed pro rata to
the Additional Victims upon this Court’s approval.

           Currently, $50,262.95 remains in the custody of the United States Marshals Service but
the balance needed to accomplish the remission -- $179,385.87 – is currently held by the S.D.N.Y.
Clerk’s Office. The Government understands that the S.D.N.Y. Clerk’s Office cannot transfer
          Case 1:09-cr-00367-JGK Document 98
                                          97 Filed 01/22/21
                                                   01/21/21 Page 2 of 2

                                                                                           Page 2


these funds without an order from this Court. Accordingly, the Government respectfully requests
that this Court authorize the S.D.N.Y. Clerk’s Office to transfer $179,385.87 to the United States
Marshals Service to coordinate disbursement to the Additional Victims with MLARS. The
remaining restored funds would continue to be disbursed to victims listed in the Restitution Order.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                             By:         /s/
                                                     Kiersten A. Fletcher
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2238
